Citation Nr: 1409110	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  02-07 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for left leg and thigh varicose veins and/or phlebitis, on a direct basis, or as secondary to service-connected postoperative lumbar intervertebral disc syndrome (superimposed on spina bifida).

2.  Entitlement to service connection for a right hip disorder, on a direct basis, or as secondary to service-connected postoperative lumbar intervertebral disc syndrome (superimposed on spina bifida).

3.  Entitlement to service connection for a left hip disorder, on a direct basis, or as secondary to service-connected postoperative lumbar intervertebral disc syndrome (superimposed on spina bifida). 

4.  Entitlement to service connection for degeneration of the cervical spine, to include at the levels of the 5th and 6th cervical discs, on a direct basis, or as secondary to service-connected postoperative lumbar intervertebral disc syndrome (superimposed on spina bifida). 

5.  Entitlement to service connection for a right knee disorder, to include post-traumatic degenerative medial compartment disease, on a direct basis, or as secondary to service-connected postoperative lumbar intervertebral disc syndrome (superimposed on spina bifida). 

6.  Entitlement to service connection for a left knee disorder, to include degenerative medial compartment disease, on a direct basis, or as secondary to service-connected postoperative lumbar intervertebral disc syndrome (superimposed on spina bifida).

7.  Entitlement to service connection for a left foot disorder, on a direct basis, or as secondary to service-connected postoperative lumbar intervertebral disc syndrome (superimposed on spina bifida).

8.  Entitlement to service connection for a left ankle disorder, on a direct basis, or as secondary to service-connected postoperative lumbar intervertebral disc syndrome (superimposed on spina bifida).

9.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1970 to April 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from the September 1996, June 2001, April 2004, and September 2004 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

In June 2011 the Board denied service connection on direct and secondary theories of entitlement for the left hip, cervical spine, right knee, left knee, left foot, and left ankle disorders.  The June 2011 Board decision also remanded service connection on direct and secondary theories of entitlement for a left leg and thigh varicose veins disorder, a right hip disorder, and entitlement to a TDIU.  The Veteran appealed the Board's decision denying service connection for the left hip, cervical spine, right knee, left knee, left foot, and left ankle disorders to the Court of Appeals for Veterans Claims (Court).  In a March 2013 memorandum decision, the Court vacated the Board's decision and remanded the appeal for additional development.

The issues of service connection on direct and secondary theories of entitlement for left leg and thigh varicose veins, right hip, and a TDIU were remanded for a second time by the Board in February 2013 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain VA examinations for the Veteran's left leg and right hip disorders.  This was accomplished, and the claims were readjudicated in an August 2013 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).
Subsequent to the issuance of the March 2013 Court memorandum decision, the Veteran submitted additional statements in December 2013, for which a waiver of initial RO consideration was provided.

The issues of service connection on direct and secondary theories of entitlement for the left hip, cervical spine, right knee, left knee, left foot, and left ankle disorders and, and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed varicose veins of the left leg; a diagnosis of phlebitis is not demonstrated.

2.  A varicose vein disorder of the left leg was not incurred in and is not otherwise etiologically related to service.

3.  Currently diagnosed varicose veins of the left leg are not caused or aggravated (permanently worsened in severity) by the service-connected postoperative lumbar intervertebral disc syndrome disability.


CONCLUSION OF LAW

The criteria for service connection for left leg and thigh varicose veins and/or phlebitis, on a direct basis, or as secondary to service-connected postoperative lumbar intervertebral disc syndrome (superimposed on spina bifida) have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated April 2004 and March 2006.  In these correspondence, VA informed the Veteran of what information and evidence is needed to substantiate a claim for service connection on the merits, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The March 2006 notice specifically included provisions for disability ratings and for the effective date of the claim.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, VA has obtained the service treatment records, as well as both VA and private treatment records.  Further, pursuant to the July 2011 and February 2013 Board remands, the Veteran was afforded VA examinations in July 2011 and March 2013 to assist in determining whether the currently diagnosed left leg varicose vein disorder was caused or aggravated by the service-connected lumbar spine disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that, together, the opinions and findings obtained in the July 2011 and May 2013 VA examinations are adequate, as the findings are predicated on a full reading of the medical records in the claims file, to include service treatment records and the statements of the Veteran.  The opinions also provided a complete rationale for the opinions stated.  

As noted above, the Court issued a memorandum decision in March 2013 which vacated and remanded the Board's June 2011 decision, in part, because the Court found that the service treatment records from February 1972 to March 1972 had not been obtained.  Further, the Court found that a 1975 VA hospital record (which the Veteran maintains continues to be outstanding) should have be requested and associated with the record.  Specifically, the Veteran stated that he underwent a VA examination at the Bronx VA hospital in July 1975.  

Upon review of the evidence of record, the Board finds that even if additional service treatment records exist, or the purported 1975 VA examination from the Bronx VA hospital is obtained, there is no reasonable possibility that this evidence would relate to the Veteran's varicose vein disorder.  In this regard, the Veteran has maintained that the varicose vein disorder began after service separation in 1974.  Specifically, the Veteran maintains that, because of his service-connected lumbar spine disorder, he favored his right leg, which over time, caused varicose veins in his left leg.  See March 2013 VA examination report (varicose veins first noted in 1985); see also July 2011 VA examination report (Veteran reported that the left leg varicose veins did not occur until 1999 and were not problematic until 2002).  

Further, service treatment records currently of record are negative for any complains, diagnosis, or treatment for varicose veins or phlebitis.  The March 1974 service separation examination reveals that the Veteran's lower extremities were within normal limits, and no pertinent diagnoses were noted.  Moreover, a VA general medical examination conducted in June 1974, shortly following the Veteran's discharge from service, was similarly negative for evidence of varicose veins.  As such, the Board finds that any missing service treatment records from February 1972 to March 1972 would not relate to the Veteran's post-service varicose veins disorder.  Similarly, because the purportedly missing 1975 VA hospital documents are dated prior to the Veteran's development and diagnosis of the varicose vein disorder, a remand for the claim for service connection for varicose veins would be futile.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  For these reasons, the Board finds that appellate review for the claim for service connection for left leg and thigh varicose veins on a direct basis, or as secondary to service-connected lumbar spine disability may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of varicose veins of the left leg is not "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  A claim for secondary service connection requires medical evidence that connects the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Veteran filed his claims in June 1996 and June 2000.  The provisions of 
38 C.F.R. § 3.310 were amended, effective October 10, 2006; however, and the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Although the stated intent of the change was merely to implement the requirements of Allen, 7 Vet. App. 439, 448, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  In this case, however, the Veteran's claims were pending prior to the effective date of the amended regulation.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran because it does not require the establishment of a baseline before an award of service connection may be made.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  The Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski,   1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Varicose Veins of the Left Leg

The Veteran contends that his left leg varicose veins disorder are caused or aggravated by the service-connected lumbar spine disability.  Specifically, the Veteran maintains that, because of his service-connected lumbar spine disorder, he favored his right leg, which in turn, caused varicose veins in his left leg.  See March 2013 VA examination report.  The Board will also consider whether a varicose vein disorder was incurred in or is otherwise related to service.  

Initially, the Board finds that the Veteran has currently diagnosed varicose veins of the left leg.  See March 2013 VA examination report.  Further, since the time of the Veteran's discharge from service, he has received both a diagnosis of, and treatment for (including surgery), for what has been described as severe varicose veins.  Although the Veteran's initial claim include possible phlebitis, the record does not demonstrate a diagnosis of phlebitis.  The Board will address whether service connection is warranted for the currently diagnosed varicose veins.

Upon review of all the evidence of record, both lay and medical, the Board finds that currently diagnosed varicose veins of the left leg were not incurred in and are not otherwise related to service.  Service treatment records are negative for any complains, diagnosis, or treatment for varicose veins.  While at the time of a service separation examination in March 1974, the Veteran gave a history of an ankle fracture at the age of 12, in conjunction with a complaint that his left knee would frequently "snap," a physical examination of the Veteran's lower extremities was entirely within normal limits, and no pertinent diagnoses were noted.  Significantly, a VA general medical examination conducted in June 1974, shortly following the Veteran's discharge from service, was similarly negative for evidence of varicose veins.

Further, during a March 2013 VA examination report, the Veteran reported that varicose veins of the left hip and leg were first noted in 1985, approximately 11 years after service separation.  In a July 2011 VA examination report, the Veteran stated that the left leg varicose veins did not occur until 1999 and were not problematic until 2002, well after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor for consideration in deciding a claim).

The Veteran was afforded a VA examination in January 2003 to assist in determining the etiology of the varicose vein disorder.  Although the January 2003 VA examiner a diagnosed the Veteran with left leg varicose veins, an opinion as to the etiology of the disorder was not rendered.  As such, the Board finds that January 2003 VA examination report to be of no probative value.  

Pursuant to the June 2011 Board remand, the Veteran was afforded another VA examination in July 2011.  The July 2011 VA examiner reviewed the claims file, interviewed the Veteran, performed diagnostic testing, and rendered a medical opinion.  The VA examiner confirmed the left leg diagnosis of varicose veins and stated that extensive review of service treatment records did not show any left leg and thigh varicose veins during service.  Furthermore, the Veteran stated that the left leg varicose veins did not occur until 1999 and were not problematic until 2002, well after service separation.  The examiner noted that there was no evidence in the service treatment records that could be related to the post-service disorder.  For these reasons, the July 2011 VA examiner opined that currently diagnosed left leg varicose veins were less likely than not related to service.  The Board finds that the July 2011 VA medical opinion is highly probative as to whether the Veteran's varicose veins were incurred in or etiologically related to service.  The VA examiner reviewed the claims file and provided a medical opinion based on a well-reasoned rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).  
The Board next finds that currently diagnosed varicose veins of the left leg are not caused or aggravated (permanently worsened in severity) by the service-connected lumbar spine disability.  In this regard, the July 2011 VA examiner (discussed in detail above) stated that, in general, a lumbar spine condition would not be expected to cause varicose veins in the absence of some type of surgical complication or other mechanism, which had not been shown in the Veteran's case.  As such, the July 2011 VA examiner opined that it was less likely than not that currently diagnosed varicose veins of the left leg were caused by the  service-connected lumbar spine disability.  

Although the July 2011 VA examiner opined that the Veteran's lumbar spine disorder was not causally related to the left leg vein disorder, a medical opinion regarding whether the lumbar spine disorder aggravated the left leg vein disorder was not rendered.  See Allen, 7 Vet. App. 439, 448.  As such, the Board remanded the matter in February 2013 for an additional medical opinion.  

In a March 2013 VA examination, the examiner reviewed the claims file, interviewed the Veteran, and performed appropriate testing.  The diagnosis was varicose veins of the left hip and leg.  The examiner stated that there was no empirical or conceptually plausible mechanism by which such causation or aggravation would have taken place.  The Veteran's suggestion that favoring the right leg would cause or aggravate varicosities on the left was not supported by any scientific body of evidence showing such an association.  There was also no apparent mechanism by which disproportionate weight-bearing on one leg would cause increased varicosities on the other; in fact, the examiner noted that exercise and use of an extremity was a generally protective against the development of varicose veins.  Regarding the Veteran's suggestion that autonomic dysfunction from arachnoiditis could have caused or aggravated varicose veins, this again was not supported by any scientific body of evidence showing such an association.  The VA examiner explained that there was evidence based on medical sympathectomies that varicosities are not caused by autonomic deficiency.  Also, there was no evidence that the venous system (unlike the arterial system) was under significant autonomic control, making any such causation conceptually implausible.  The VA examiner further noted that although varicose veins were often seen bilaterally, it was by no means uncommon that one leg was affected and not the other, without any apparent specific cause for this asymmetry.  Based on these reasons, the March 2013 VA examiner opined that that it was less likely than not that the Veteran's varicose veins of the left hip and leg were proximately caused or aggravated by the service-connected lumbar spine disability.  

The Board finds the July 2011 and March 2013 VA medical opinions to be highly probative as to whether currently diagnosed varicose veins of the left leg are caused or aggravated by the service-connected postoperative lumbar spine disability.  The VA examiners reviewed the claims file and provided thorough medical opinions based on well-reasoned rationales.  

A review of post-service treatment records reveals continued diagnosis and treatment for varicose veins; however, these treatment records do not provide an opinion as to the etiology of the varicose vein disorder.

The Board has also considered the Veteran's statements asserting a nexus between the currently-diagnosed varicose veins disorder and the service-connected lumbar spine disability.  While the Veteran is competent to report symptoms as they come to him through his senses, such as varicose veins, is not the type of disorder that a lay person can provide competent evidence on questions of etiology.  See Layno, 6 Vet. App. at 465 (competent lay evidence is evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matter that can be observed and described by a lay person); see also Rucker at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  The etiology of the Veteran's varicose veins is a complex medical question involving internal system processes with multiple possible etiologies.  Additionally, an opinion as to etiology of varicose veins would require knowledge, training, or experience to render an opinion as to the relationship of how, and to what extent, varicose veins, are related to the lumbar spine disability.  The Veteran is not shown to have such knowledge, training, or experience to render such an opinion.

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for left leg varicose veins on a direct basis, or as secondary to service-connected lumbar spine disability and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for left leg and thigh varicose veins and/or phlebitis, on a direct basis, or as secondary to service-connected postoperative lumbar intervertebral disc syndrome (superimposed on spina bifida) is denied.


REMAND

As discussed above, in June 2011 the Board denied service connection on direct and secondary theories of entitlement for the left hip, cervical spine, right knee, left knee, left foot, and left ankle disorders.  In June 2011, the Board also remanded, in pertinent part, the claim for service connection for a right hip disorder.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a March 2013 memorandum decision, the Court vacated the Board's decision and remanded the appeal for additional development based on the following reasons.  

The March 2013 Court memorandum decision vacated and remanded the Board's decision because a January 2003 VA medical opinion (which the Board, in part, used to deny the claims for service connection for the left hip, cervical spine, right knee, and left knee disorders) was inadequate as it did not provide a rationale for the opinions rendered.  For these reasons, the Board finds that a remand is warranted in order to afford the Veteran new VA examinations to assist in determining the nature and etiology of the purported left hip, cervical spine, right knee, and left knee disorders.  The Board notes that a new VA examination for the claim for service connection for a right hip disorder is not necessary as this issue is being remanded due to purported outstanding treatment records (discussed in the paragraph below) and not due to inadequate VA examinations (i.e., the Veteran was provided VA examinations in July 2011 and March 2013 addressing the right hip disorder).  

The March 2013 Court memorandum decision also found that, according to the Veteran, some service treatment records from February 1972 to March 1972, relating to his service-connected lumbar spine disability, had not been obtained.  Further, the Court found that a 1975 VA hospital record should be requested and associated with the record.  Specifically, the Veteran stated that he underwent a VA examination at the Bronx VA hospital in July 1975.  Upon review of the evidence of record, the Board finds that some service treatment records from February 1972 to March 1972, which relate to the Veteran's lumbar spine surgery, are of record.  On remand, another attempt to obtain outstanding service treatment records should be made.  Further, an August 1975 VA neurological examination and a July 1975 VA hospital treatment record from Elmsford, New York are also of record.  On remand, efforts should be made to obtain the purported July 1975  VA examination from the Bronx VA hospital as it may impact the claims for service connection for the left hip, cervical spine, right knee, left knee, left foot, left ankle, and right hip disorders.  

Additionally, the outcome of the claim for a TDIU could be affected by the results of development ordered on remand.  Thus, the TDIU claim is inextricably intertwined with the claims being developed.  As appellate consideration of the claim for a TDIU would, thus, be premature at this juncture, remand of this matter also is warranted.

Further, the VA treatment record is dated February 8, 2013 from the Southern, Arizona, VA Medical Center (VAMC).  On remand, updated VA treatment records should be obtained and associated with the claims.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding service treatment records from February 1972 to March 1972 (not already of record) and post-service VA treatment records, to include treatment records from the VA Bronx hospital in July 1975.  If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond. 

2.  Obtain all treatment records from the Southern Arizona VAMC from February 9, 2013 to the present.  Any documents received by VA should be associated with the record.  Any negative responses should be documented in the record.

3.  Then, schedule the Veteran for appropriate VA examinations to assist in determining the nature and etiology of the left hip, cervical spine, right knee, left knee, left ankle, and left foot disorders.  (Note: unless otherwise deemed warranted, a VA examination and medical opinion regarding the right hip disorder is not warranted).  The claims folder must be made available to and reviewed by the examiner in connection with the examination.  All tests deemed necessary should be conducted.  

For any disability found relating to the Veteran's left hip, cervical spine, right knee, and left knee, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability was incurred in or is otherwise related to service. 

The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disability is either caused or aggravated by the service-connected lumbar spine disability.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravated" means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.

All opinions should be accompanied by a clear rationale. If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative. 

4.  After the development requested above has been completed, the issues should be readjudicated in light of all the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


